DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-14 are pending and presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  The usage of “(lignin dissolving step)”, “(gelation step)”, “(solvent exchange  step)”, and “(drying step)” are unnecessary, if they are conveying what the step does, they should be in the positive, i.e., “a lignin dissolving step comprising combining a lignin . . .”. These are not being treated as an active requirement of each step unless the limitation explicitly mentions it.  Also on the second to last line “the mixture” should read “the fifth mixture”. Appropriate correction is required. 

Claim Interpretation
In claim 1, “lignin based aerogel and carbon aerogel” is being construed as “lignin based carbon aerogel” as this fits the final limitation of the claim as all of the lignin is carbonized to form the carbon aerogel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Flexible, Highly Graphitized Carbon Aerogels Based on Bacterial Cellulose/Lignin: Catalyst-Free Synthesis and its Application in Energy Storage Devices” to Xu et al. (hereinafter, “Xu at __”; cited and provided by applicants).
Regarding claims 1 and 10, Xu discloses a method of making a lignin based carbon aerogel (Xu at 3201) comprising the steps of:
Combining a lignin with aqueous sodium hydroxide to form a first mixture (Id.) and holding the first mixture to a first temperature for a first dwell time (Id., 80C for 48 hours);
Combining at least one additive (BC gel) to the first mixture to form a second mixture, and holding the second mixture to a second temperature for a second dwell time and heating such to a third temperature and dwell time (the impregnation step) and heating the mixture to a third temperature for a third dwell time to form a gelated mixture (Id., 80 C for 48 hours owing to usage of “same conditions”);
Combining the gelated mixture and at least one solvent (ethanol) to form a fourth mixture and holding the fourth mixture to a fourth temperature for a fourth dwell time (Id.);
Drying the fourth mixture to form a fifth mixture and holding the fifth mixture to a fifth temperature for a fifth dwell time (31 C for 4 hours, Id.); and
Carbonizing the fifth mixture and heating the fifth mixture to sixth temperature for a sixth dwell time to carbonize and produce the lignin based carbon aerogels (1000 C for an hour).
Concerning claim 11, 7.39 MPa is the drying pressure (1071 psi, Id.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu.
Regarding claims 13 and 14, Xu discloses a lignin-derived carbon aerogel that is used in a supercapacitor (Xu at 3200 R col). While claim 13 requires “produced by the method of claim 1”, this is a product-by-process limitation so the claim is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

Claims 1, 3, 7, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Preparation of aerogels from wheat straw lignin by cross-linking with oligo(alkylene glycol)a,w-diglycidyl ethers” to Perez-Cantu (hereinafter, “Perez at __”; cited and provided by applicants) in view of Xu.
Regarding claims 1, 7, 10 and 11, Perez discloses a method for making a lignin aerogel (Perez at 304 R col) comprising the steps of:
Combining kraft lignin with aqueous sodium hydroxide solution to form a mixture mixture and holding the first mixture to a first temperature for a first dwell time to dissolve the lignin (Perez at 304 R col, 24 hours, room temperature is assumed as no temperature is disclosed);
Combining at least one additive (oligo(alkylene glycol, Id.) to the first mixture to form a second mixture and holding the second mixture to a second temperature for a second dwell time (25-45 minutes, again RT is assumed, the time overlaps the range in claim 7 which has been held to be prima facie obvious, see MPEP 2144.05);
Heating the second mixture to a third temperature for a third dwell time to form a gelated mixture (Id.);
Combining the gelated mixture and at least one solvent (organic solvent/water) at a fourth temperature for a fourth dwell time (RT is assumed again for 1-24 hours, Id.);
Drying the fourth mixture to form a fifth mixture and holding the fifth mixture to a fifth temperature for a fifth dwell time (supercritical carbon dioxide at 40 C, for 4 hours, Id., meeting claim 9).
However, Perez does not expressly state carbonizing the aerogel nor the gelation conditions.
Xu in a method of forming a carbon aerogel based on a lignin discloses application of carbonization and gelation at a temperature of 80 C for 48 hours (Xu at 3201 R col) and drying at 1071 psi for 4 hours at 31 C (supra for claim 10-11).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Perez in view of the 
Concerning claim 3, the klason lignin after treatment has a S content of 1.18% which the Examiner takes official notice of.
As to claim 5, a softwood lignin can be utilized (303 R col).

Allowable Subject Matter
Claims 2, 4, 6, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, none of the cited prior art either alone or in combination discloses or reasonably suggests an impurity level of 0.02-5 wt.% for the lignin, all references are silent as to any impurities which would not meet the claim.
As to claim 4, usage of a hardwood lignin as the lignin source is not expressly stated by the prior art of record taken either alone or in combination. Softwood lignins are disclosed by Perez. 
Regarding claims 6 and 8, none of the cited prior art either alone or in combination discloses or reasonably suggests a first temperature of 75-95C for 0.5-1.5 hours nor a third temperature of 75-95 C for 72-144 hours. “Hierarchical porous carbon aerogel derived from bagasse for high performance supercapacitors” to Hoa et al., (cited and provided by applicants) discloses such a temperature however this is done on cellulose as the lignin is removed and not utilized to produce the carbon aerogel so the method therein is wholly different than that instantly claimed (it is also noted that the time there is 80 C for 4 hours, the time scale is longer than that claimed). US20160133394 discloses usage of 20-100 C for 0-5 hours to soak, but this is to not dissolve but instead polymerize and does not use NaOH so there would be no reasonable expectation of success using the temperature/range of ‘394 in Xu or Perez.


Conclusion
Claims 1, 3, 5, 7, 9-11, 13 and 14 are rejected. Claims 2, 4, 6, 8 and 12 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759